DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Elections/Restrictions
Applicant's election with traverse of claim(s) 1-7 and 10-20 in the reply filed on 03/14/2022 is acknowledged.
The traversal is on the ground that the assertion that “the apparatus as claimed can be used to practice another and materially different process without detecting absolute coordinates of a first point, a second point, and a third point” is not accurate because it is necessary to detect the absolute coordinates of three points in order to identify the position and inclination of the plane to be calibrated (Remarks, page 2).
This is not found persuasive because the software of the instant central control unit may be used to simply manage the movements of the extruder and printing plane without calibrating steps.
The restriction requirement mailed 03/14/2022 is still deemed proper and is therefore made FINAL. Claim(s) 8-9 are withdrawn from further consideration 	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-7, 10-11, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fiegener (US 2015/0130100).
Regarding claims 1 and 3, Fiegener teaches an apparatus comprising a printer assembly 61 (at least one extruder, or a printing head on which the extruder itself is mounted, movable on a horizontal plane) (Figs. 5-6 and [0040]); a sensor 152 (at least one device for measuring the distance of the printing plane associated with the extruder or with a printing head; sensor for measuring the distance between the plane and the sensor itself) (Figs. 17-19 and [0061]); and a plate 65 (printing plane; a substantially horizontal processing plane) movable about the Z-axis by way of threaded rods 67 turned by motors 69 of pully assembly 63 (at least three non-aligned actuators; moving means) to move plate 65 up and down by way of the threads on rods 67 (which are controllable and operable independently of each other; operatable each independently of the other two) (Figs. 5-6, [0040], and [0060]). Printer assembly 61, pulley assembly 63, and plate 65 are all inner-connected by way of circuitry and logic controlled by a processor (a central control unit (MCU or PLC) of the calibration system and of all the parts thereof, on which a software is implemented which also manages the movements of the extruder and of the printing plane) ([0040], [0049], and [0060]).
Regarding claim 2, as applied to claim 1, Fiegener teaches an apparatus wherein said processor (central control unit (MCU or PLC)) comprises controller 151 (means for implementing an algorithm configured to ensure the correct parallelism between the printing plane on which the processing is performed and the virtual horizontal plane defined by the extruder or by the printing head associated therewith, movable along the axes X and Y in any condition) ([0060]-[0065]). Motor 69 may be embodied in a system where the feedback or error-correction signals help control mechanical position (mechanical deformations) ([0058]).
Regarding claim 6, as applied to claim 3, Fiegener teaches an apparatus wherein the sensor 152 may be mechanical such as an elongated whisker or dipstick style of mechanical height sensor (sensor for measuring the distance from the plane may be optical, mechanical, electro-mechanical, or another type, adapted to the purpose, and is configured to directly or indirectly measure the distance (DP) between the position thereof and the surface of the plane (P)) (Figs. 17-19 and [0061]). Figs. 17-19 show that sensor 152 is fixed in height with respect to the vertical axis Z. 
Regarding claims 7 and 16, as applied to claims 3 and 6, respectively, although Fiegener does not specify that the distance measuring sensor is installed horizontally on the head of the horizontally movable extruder, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to place the sensor taught by Fiegener as instantly claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(C).
Regarding claims 10, 17, and 18, as applied to claims 1-3, respectively, the limitation “wherein in the event that the printing occurs on an object which is not flat and is integral with the printing plane, said software managing the movements of the extruder and of the printing plane implemented in said central control unit (MCU or PLC) is configured to take into account the geometry, position and tolerances of such object” is a recitation of intended use of the claimed software and central control unit. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114(II). Here, Fiegener teaches an apparatus which includes all the structural limitations of the claim, specifically the processor ([0040], [0049], and [0060]).
Regarding claim 11, as applied to claim 3, Fiegener teaches an apparatus wherein plate 65 is generally rectangular (Fig. 13 and [0056]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5, 12-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fiegener (US 2015/0130100).
Regarding claims 4-5, as applied to claim 3, Fiegener teaches an apparatus wherein plate 65 is generally rectangular and formed having four general corners 150 spaced apart with threaded rods 67 providing a plate support system 136 for supporting corners 150 of plate 65; if one of the corners 150 of plate 65 is lower than the other corners 150, rod 67 is rotated the appropriate amount by its corresponding motor 69 to raise the low corner 150 into alignment with the remaining corners 150; and corner 150A either vertically upwards or vertically downwards relative to threaded rod 67A, depending on the direction of axial rotation of rod 67A (operatable independently of each other, to incline the plane in all directions, according to the requirements, even slightly deforming the plane itself; wherein said moving means comprise actuators for moving the plane upwards or downwards) (Fig. 13 and [0056]).
Although Fiegener does not specify wherein said moving means are arranged respectively in the center of the rear side of the printing plane, at the far right of the front side, and at the far left of the front side, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to space the corners taught by Fiegener as instantly claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(C).
Regarding claims 12-13, as applied to claims 4-5, Fiegener teaches an apparatus wherein the sensor 152 may be mechanical such as an elongated whisker or dipstick style of mechanical height sensor (sensor for measuring the distance from the plane may be optical, mechanical, electro-mechanical, or another type, adapted to the purpose, and is configured to directly or indirectly measure the distance (DP) between the position thereof and the surface of the plane (P)) (Figs. 17-19 and [0061]). Figs. 17-19 show that sensor 152 is fixed in height with respect to the vertical axis Z. 
Regarding claims 14-15, as applied to claims 4-5, respectively, although Fiegener does not specify that the distance measuring sensor is installed horizontally on the head of the horizontally movable extruder, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to place the sensor taught by Fiegener as instantly claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(C).
Regarding claims 19-20, as applied to claims 4-5, respectively, the limitation “wherein in the event that the printing occurs on an object which is not flat and is integral with the printing plane, said software managing the movements of the extruder and of the printing plane implemented in said central control unit (MCU or PLC) is configured to take into account the geometry, position and tolerances of such object” is a recitation of intended use of the claimed software and central control unit. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114(II). Here, Fiegener teaches an apparatus which includes all the structural limitations of the claim, specifically the processor ([0040], [0049], and [0060]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JaMel M. Nelson whose telephone number is (571) 272-8174.  The examiner can normally be reached on Monday thru Friday from 9:00 a.m. to 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743